                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:20-cv-148-KS

MARIANA AVALOS,                            )
                                           )
                      Plaintiff,           )
                                           )
              v.                           )
                                           )              CONSENT ORDER
KILOLO KIJAKAZI,                           )
Acting Commissioner of Social Security,    )
                                           )
                      Defendant.           )
       This action being submitted to the Court for entry of a Consent Order agreed to by the

parties; and it appearing that the parties have agreed that the Commissioner of Social Security

should pay the sum of $6,300.00 in attorney fees, in full and final settlement of all claims arising

under the Equal Access to Justice Act (“EAJA”). See 28 U.S.C. § 2412(d).

       It is therefore ORDERED that the Commissioner of Social Security pay to Plaintiff the

sum of $6,300.00 in attorney fees, in full satisfaction of any and all claims arising under EAJA,

28 U.S.C. § 2412(d), and upon the payment of such sum this case is dismissed with prejudice. If

the award to Plaintiff is not subject to the Treasury Offset Program, payment will be made by

check payable to Plaintiff’s counsel, Charlotte Hall, and mailed to her office at P.O. Box 58129,

Raleigh, North Carolina 27658, in accordance with Plaintiff’s assignment to her attorney of her

right to payment of attorney’s fees under the EAJA. If the payment is subject to offset, then any

remaining fee will be made payable to Plaintiff and mailed to Plaintiff’s counsel’s office address.

       This 10th day of September 2021.


                                      ___________________________________________
                                      __
                                       ____________ ______________ ______
                                                                   __  _ _
                                                                       __
                                      KIMBERLY
                                      K
                                      KI MBERLYLYY A. SWANK
                                      United States Magistrate Judge




          Case 5:20-cv-00148-KS Document 31 Filed 09/10/21 Page 1 of 1
